People v Isidore (2017 NY Slip Op 04666)





People v Isidore


2017 NY Slip Op 04666


Decided on June 9, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 9, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., LINDLEY, DEJOSEPH, NEMOYER, AND CURRAN, JJ.


705 KA 15-01677

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vDEVIN ISIDORE, DEFENDANT-APPELLANT. 


TULLY RINCKEY, PLLC, ROCHESTER (PETER J. PULLANO OF COUNSEL), FOR DEFENDANT-APPELLANT. 
SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (STEPHEN X. O'BRIEN OF COUNSEL), FOR RESPONDENT. 

	Appeal from a judgment of the Supreme Court, Monroe County (Alex R. Renzi, J.), rendered July 29, 2015. The judgment convicted defendant, upon his plea of guilty, of attempted criminal possession of a weapon in the second degree. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him, upon his plea of guilty, of attempted criminal possession of a weapon in the second degree (Penal Law §§ 110.00, 265.03 [3]). Defendant contends that Supreme Court erred in imposing an enhanced sentence because the evidence adduced by the People at the hearing conducted pursuant to People v Outley (80 NY2d 702) did not suffice to demonstrate defendant's violation of the plea conditions. We reject that contention. The court made a sufficient inquiry in order to ascertain "the existence of a legitimate basis" for the charges of postplea criminal conduct on the part of defendant (Outley, 80 NY2d at 713; see People v Fumia, 104 AD3d 1281, 1281, lv denied 21 NY3d 1004; People v Ayen, 55 AD3d 1305, 1306). We have considered defendant's challenge to the severity of the enhanced sentence and conclude that it is without merit.
Entered: June 9, 2017
Frances E. Cafarell
Clerk of the Court